DETAILED ACTION
This action is responsive to communication filed on 12/14/21. The current pending claims are 1 and 3 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 6, 8 – 12, and 15 – 16, and 20 is/are rejected under 35 U.S.C. 103 WO 2012169280 A1 using ip.com translation (hereinafter Imai et al.) in view of US Patent Application Publication 2004/0168247 (hereinafter Patterson) and US Patent Application Publication 2011/0113543 (hereinafter Blake et al.).
Regarding claim 1, Imai et al. shows an intelligent sanitary device without a ‘water tank’ and operating independently of a water inlet pressure comprising a hinged tray (81), a bowl (11) with a water mirror and hydraulic odor seal (80), a hopper (40) located under the bowl used to convey waste to a drainage line, a locking mechanism (82) used to fix the hinged tray in a closed position (“lock mechanism that locks the flapper member 81” translation pg. 8, par. 6), and a control unit (1, 4) operationally linked to a presence sensor (S2) which informs in the control unit if the sanitary device is in use, to a flow sensor (S1) which measures a volume of water entering the sanitary device through a water inlet (21), an on/off valve (22) which allows or prevents entry of water into the bowl of the sanitary device, and there is an actuating mechanism (82, 83) which opens and closes the hinged tray, wherein the water entering through the water inlet (24) does not pass through a water tank prior to entering the bowl of the sanitary device, and wherein the control unit (1, 4). Imai et al. fails to recite the particulars of the on/off valve and thus fails to show it is a solenoid valve. Attention is turned to Patterson which shows it is common and well-known in the art of fluid flow control for sanitary devices to utilize a solenoid valve as an on/off valve (par. 24, 42). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any reasonable, art-established valve type for the electronically-controlled on/off valve of Imai et al, and to select a solenoid valve falls well within the purview of the invention as evidenced by the teachings above.
Imai et al. shows an actuating mechanism (82, 83) but fails to show it is operationally linked to a control unit. Imai et al. shows the locking mechanism is gravity controlled and thus fails to show it is controlled by the control unit. Attention is turned to Blake et al. which shows 
Regarding claim 3, Imai et al. shows the water inlet (21) directly connected to a hydrosanitary network (102) followed by a filter which retains solid particles and impurities contained in the water supplied through the water inlet (translation, pg. 8, par. 9).
Regarding claim 5, Imai et al. shows a self-calibration sensor (S3) which detects information on the if the hinged tray is in a closed position when the sanitary device is connected to a power source and sends this information to the control unit (translation, pg. 8, par. 6).
Regarding claim 6, Imai et al. shows a housing (10), a seat (“toilet seat”) and a cover (“toilet lid”) (fig. 1).
Regarding claim 8, Imai et al. the water mirror and hydraulic odor seal are formed in the well/cup (11) on the tray (81) but fails to show the dimensions and thus fails to show is between 104 mm and 120 mm wide, between 127 mm and 150 mm long, and a height between 51 mm and 70 mm when the toilet is in rest. Applicant has not disclosed that having the dimensions of the water mirror and hydraulic odor seal within these ranges solves any stated problem or is for any particular purpose. Moreover, it appears that the water mirror and hydraulic odor seal would perform equally well within the specified range so long as the total 
Regarding claims 9 and 10, Imai et al. fails to show the tray has an opening between 40 and 60 degrees or 45 and 55 degrees. Applicant has not disclosed that having the opening fall between the claimed ranges solves any stated problem or is for any particular purpose. Moreover, it appears that tray would perform equally well within the specified ranges since such ranges would allow the opening to permit fluid and waste to exit the well. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate size range depending on engineering design consideration, and thus to select an opening between 40 and 60 degrees or 45 and 55 degrees falls well within the purview of the invention (see MPEP 2144.04 (IV)(A)).
Regarding claims 11 – 12, under the modification set forth above, Blake et al. shows the actuating/drive mechanism is a belt (54) and pulley (50, 52) transmission (fig. 6).
Regarding claim 15, Imai et al. shows there is also a manual switch (“washing button” translation, pg. 5, par. 7). 
Regarding claim 16, Imai et al. shows the hopper (40), located under the cup (81), has two upper projections (note annotated fig. below), which surround the lower part of the cup (81), and a central curvature (note annotated fig.below) where the diameter of the hopper (40) 

    PNG
    media_image1.png
    425
    524
    media_image1.png
    Greyscale

Regarding claim 20, Imai et al. shows the sanitary device is directed connected to a water network (S), and the hinged tray (81) located between the bowl (11) and the hopper (40) ‘has a water level’ at its upper surface (water is capable of accumulating on the hinged tray to create a ‘water level’ on the supper surface so long as the volume is less than the weight of the locking mechanism).
Claim 4 is/are rejected under 35 U.S.C. 103 Imai et al, Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent Application Publication 2008/0276362 (hereinafter O’Malley et al.).
Regarding claim 4, Imai et al. fails to show a pressure regulating device. Attention is turned to O’Malley et al. which shows including a pressure regulating device in a sanitary fixture to account for fluctuations in water supply pressure (par. 151). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a pressure regulating device in the sanitary device of Imai et al. to account for fluctuations in water supply pressure as evidenced by the teachings above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al, Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent 3,798,681 (hereinafter Johansen).
Regarding claim 7, Imai et al. shows the well (11) has a nozzle (24) on top and a track (“rim water passage”, translation pg. 5, par. 6) which directs water towards the walls of the well to clean the walls of the well but fails to show the fluid flow path and thus fails to show it is a downward spiral path. Attention is turned to Johansen which shows configuring a fluid flow path as spirally downwardly to effectively rinse and clean a toilet bowl interior surface (fig. 3, col. 2, ln. 64 – 67). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to utilize a downward spiral path with the rim water discharge nozzle of Imai et al. to effectively and efficiently clean the interior of the well or toilet bowl as evidenced by the teachings above.
Claim 13 is/are rejected under 35 U.S.C. 103Imai et al., Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent Application Publication 2004/0031092 (hereinafter Peres).
Regarding claim 13, Imai et al. fails to show the details of the locking mechanism and thus fails to show it is from the group consisting of a linear actuator mechanism with pin, pins, ratchet, or self-locking pressure reducer. Attention is turned to Peres which shows a pin (4) that stops a hinged tray (3) in an open and closed position at rest without generating energy consumption (par. 15). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any reasonably well-known locking mechanism for the hinged tray of Imai et al, and to select a pin would fall well within the purview of the invention as evidenced by the teachings of Peres mentioned above which support that such a configuration is well-known in the art and suitable for the intended purpose.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., Patterson and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent 5,133,095 (hereinafter Shiba et al.)
Regarding claim 14, Imai et al. is silent as to the details of the presence sensor (S2) and thus fails to show it is selected from the group consisting of an infrared, inductive, microwave, ultrasonic or other presence sensors. Attention is turned to Shiba et al. which teaches a presence sensor in the form of an infrared sensor is a well-known, art established sensor type for detecting the presence or absence of a user (col. 1, ln. 44 – 55). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select any reasonable, well-known, art established sensor type of the presence sensor of Imai et al., and to select an infrared sensor falls well within the purview of the invention as .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., Patterson, and Blake as applied to claims 1 – 3, 5 – 6, 8 – 12, and 15 – 16 above, and further in view of US Patent Application Publication 2006/0143815 (hereinafter Peres ‘815).
Regarding claim 17, Imai et al. fails to show the cup has a central axis which does not coincide with the central axis of the hopper mouth. Attention is turned to Peres ‘815 which shows a cup (11) having a central axis that does not coincide with a central axis of a hopper mouth (10) (fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the device of Imai et al. such that the cup has a central axis which does not coincide with the central axis of the hopper mouth depending on the installation of the toilet body relative to the waste outlet as evidenced by the teachings of Peres ‘815 which supports such a configuration is well-known in the art and suitable for the intended purpose.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. in view of Blake.
Regarding claim 18, Imai et al. shows a method for discharging liquid and solid waste by means of the intelligent sanitary device, without a water tank and operating independently of the water inlet pressure, characterized by the following steps: a. at the start of the cycle, the tray (81) is closed and the control unit (1) supplies water to disperse, raise and increase the potential energy of the load, wherein water is supplied through a water inlet (21) without passing through a water tank (via nozzle 24), b. once the control unit (1) detects that the 
Regarding claim 19, Imai et al. shows a method for discharging liquid waste by means of the intelligent sanitary device, without water tank and operating independently of the water inlet pressure, characterized by the following steps: a. when the cycle starts, the tray (81) is closed and the water forming the water mirror and hydraulic odor seal together with the liquid waste is evacuated through the mouth of the hopper (40). b. when the tray (81) is open, the control unit (1) supplies a small volume of water to clean the well (11) and the tray (81) and to help evacuate the liquid waste, wherein water is supplied through a water inlet (21) without passing through a water tank (via nozzle 24), c. when the control unit (1), by means of the flow sensor (S1), determines that the small volume of water has been supplied, d. the control unit (8) then activates the locking mechanism to secure the tray in the closed position, and supplies .
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. Applicant argues that Imai relies on a water tank (33) and that the water supplied to the toilet must first go through this prior to introduction to the bowl. This argument is not found persuasive since the water tank is for holding washing water for a bidet function and not a water holding tank for flushing as Applicant appears to be arguing. The flush system relies on a primary source of water (S) external to the toilet that is controllable via the valve (21) and is dispensed through nozzle (24) which does not require warm water from the water tank to flush.
Applicant argues that none of the cited prior art references shows a teaching of a control unit controlling a lock mechanism. As set forth in the rejection above, the Examiner believes one of ordinary skill in the art would look to Blake as a teaching for automating/automatically controlling the locking mechanism of Imai et al. and has set forth a rationale using the aforementioned secondary teaching. It should also be noted that in general, automatic control of a manual activity involves only routine skill in the art (see MPEP 2144.04 (III), In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies in the discussion of the supposed differences between Applicant’s invention and Imai as described on pg. 10 – 13 of Applicant’s response on 12/14/21 are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754